Citation Nr: 0714071	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	D. Boelzner, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Associate


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The Board, in an August 2005 
decision, denied the veteran's claim.  In December 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the August 2005 decision and remanded the case to the 
Board.  

The veteran's claim has been advanced on the docket due to 
his advanced age.  

The veteran appeared at a hearing before the RO in August 
2004 and at a Video Conference Hearing before the undersigned 
Acting Veterans Law Judge in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim for service connection for residuals of a 
low back disability was denied by the Board in an August 2005 
decision.  The veteran, through counsel, appealed to the 
Court, asserting that the reasons and bases offered by the 
Board in its decision denying service connection were 
inadequate.  Specifically, in the Joint Motion for Remand 
between the veteran and the Secretary of Veterans Affairs 
(Secretary), both parties agreed that the Board failed to 
take into account an April 1943 in-service physiotherapy 
clinical note relating to back treatment.  The Court, in a 
December 2006 order, vacated the Board's August 2005 decision 
and remanded the case for compliance with the issues 
addressed in the Joint Motion for Remand.  

The service medical history shows that the veteran was 
discharged for medical reasons after approximately five 
months of active duty.  In his discharge physical 
examination, the veteran was noted to have had urinary 
incontinence during sleep, with no complaints, treatments, or 
diagnoses of a back disorder or back injury.  Despite a lack 
of notation regarding a back condition upon discharge, as 
noted by the Court, there is an April 1943 clinical note 
indicating one episode of treatment for low back pain.  In 
addition to this notation, the veteran's overall physical 
condition was classified as "poor" at his discharge 
examination, even though back complaints were not mentioned 
specifically.  

As to the specific contentions of the veteran, he asserts 
that he experienced pain in his back while moving a gunnery 
piece with fellow soldiers during a training exercise.  He 
states that as a result of the strain he felt in his back, he 
was hospitalized and ultimately discharged.  Upon discharge, 
the veteran claims that he experienced pain over many years 
and applied "home remedies" to his back at various points 
when he had painful flare-ups.  The Board does not dispute 
the veteran's contentions regarding pain, but notes that for 
VA purposes, "pain alone" is not a disability for which 
service connection can be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  It is not until 
1989, many years after service separation, that the veteran 
received a diagnosis of a low back condition, with 
osteoarthritis of the low back being assessed.  

Despite the large passage of time between service separation 
and an actual diagnosis of a low back disorder, the Board 
acknowledges that the record does contain a report of in-
service treatment for low back pain and steady complaints of 
post-service pain.  While not a diagnosis of a low back 
condition, the existence of pain is at least suggestive of a 
potential onset of the veteran's back disorder (diagnosed in 
1989) in service.  Additionally, the record contains a 
November 2001 radiographic imaging report showing a 
compression fracture of L1 of "indeterminate age," which, 
while vague, could potentially relate to the veteran's period 
of service as much as it could relate to a post-service 
period.  Lastly, there is an opinion of a private physician 
dated in December 2004, which, while stating that the 
etiology of the veteran's back disorder could not be 
determined, opined that the low back condition was of 
"longstanding" duration.  As such, under the standards set 
forth in McLendon, the Board finds that there is at least the 
potential of an in-service onset of a back condition, and 
will remand this case for a comprehensive VA orthopedic 
examination for the purposes of determining the nature and 
etiology of the veteran's back disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any back disorder, to include 
osteoarthritis and residuals of a fracture, 
which may currently be present.  Following 
a review of the relevant medical evidence 
in the claims file and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current back disability is 
linked to any incident or event of 
the veteran's active military 
service, to include his treatment 
for low back pain in April 1943.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for residuals of a back injury.  
If the benefit sought on appeal is denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).




